Citation Nr: 1010734	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  09-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a wart condition, 
to include as secondary to hepatitis C.  

3.  Entitlement to service connection for a kidney condition, 
to include as secondary to hepatitis C.  

4.  Entitlement to service connection for a prostate 
condition, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied the Veteran's claims of 
entitlement to service connection for hepatitis C.  The 
decision also denied service connection for a wart condition, 
a kidney condition, and a prostate condition, to include as 
secondary to hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Veteran contends that he contracted hepatitis C in 
service from exposure to blood during inoculations in 
service.  Additionally, he asserts that he was exposed to 
hepatitis C during the performance of his duties which 
required him to work with chemicals used for water 
purification.  The Veteran stated that he was diagnosed with 
hepatitis C two months after discharge from service when he 
attempted to donate blood.  

The Veteran's personnel form DD 214 shows that the veteran's 
military occupational specialty was water supply.  Service 
treatment records show that on examination in June 1975, the 
clinician noted "hepatitis no," and indicated that the 
Veteran had a tattoo on his arm.  Testing in November 1975 
showed elevated liver enzymes.  In December 1975, the 
clinician indicated that the Veteran had a pertinent history 
of IV drug use prior to entry into service.  No other 
exposure was noted.  Parenthetically, the Board notes that 
such risk factors include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or razor blades.  
VBA Letter 211B (98-110), November 30, 1998.

Post-service VA medical records starting in 2008 reflect a 
diagnosis of hepatitis C.  In January 2008, it was noted that 
the Veteran was not receiving treatment for hepatitis C 
because of continued drug and alcohol abuse.  Another record 
dated in January 2008 notes occasional cocaine use.  

The Board finds that a VA examination would be useful to 
determine whether the Veteran's currently diagnosed hepatitis 
C is related to his reported in-service exposure to 
vaccination devices, chemicals used for water purification, 
or any other aspect of his military service.  38 C.F.R. 
§ 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With respect to the claims of service connection for a wart 
condition, a kidney condition, and a prostate condition, to 
include as secondary to hepatitis C, the Board finds that 
those claims are inextricably intertwined with the Veteran's 
pending claim for service connection for hepatitis C, as the 
resolution of that claim might have bearing upon the claims 
for service connection for a wart condition, a kidney 
condition, and a prostate condition, to include as secondary 
to hepatitis C.  The appropriate remedy where a pending claim 
is inextricably intertwined with claims currently on appeal 
is to remand the claims on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA liver 
examination with the appropriate specialist 
for the purpose of ascertaining the 
approximate date of onset of the veteran's 
hepatitis C and the manner in which he 
likely contracted the disease.  The 
examiner should review the claims file and 
should note that review in the examination 
report.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile it with all pertinent evidence of 
record, including service treatment records 
in November and December 1975, which showed 
elevated liver-associated enzymes; 
statements of the Veteran with respect to 
contracting hepatitis C through 
vaccinations or exposure chemicals used for 
water purification during service; post-
service medical records reflecting a 
diagnosis of hepatitis C as well as a 
history of illicit drug and alcohol use.  
The examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Specifically the 
examiner should provide the following 
information:

a) Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's currently diagnosed 
hepatitis C is related to in-service 
exposure to blood from vaccinations, or 
exposure to chemicals used for water 
purification during service?

b) Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran acquired hepatitis C 
through IV drug use or other illicit 
drug use?

The examiner should specifically 
discuss the significance, if any, of 
the elevated liver enzymes noted in the 
service medical records.  

2.  Then, readjudicate the issue on appeal.  
If any decision is adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

	
